Citation Nr: 1136374	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  07-34 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  He served in Vietnam from November 3, 1966 to October 19, 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, inter alia, denied the Veteran's May 2005 claim for entitlement to service connection for hypertension.  The claims file was subsequently transferred to the RO in Columbia, South Carolina, which, in a December 2006 rating decision, confirmed and continued the denial of service connection for hypertension as secondary to service-connected diabetes mellitus.  The claims file was subsequently transferred to the RO in Montgomery, Alabama.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era; therefore, he is presumed to have been exposed to Agent Orange and other herbicides during his service in Vietnam.

2.  Hypertension is not shown by competent or credible evidence to be related to the Veteran's military service or to any incident therein, including exposure to herbicides, or to his service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein; and neither was it caused or aggravated by service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated May 2005, February 2006, and April 2006, provided to the Veteran before the July 2005 rating decision and the December 2006 rating decision, respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38C.F.R. § 3.159, since they informed the Veteran of what evidence was needed to establish his claim, what VA would do and had done, and what evidence he should provide.  The letters also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claim.

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in April 2006, prior to the December 2006 rating decision.

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and available private treatment records have been obtained.

The Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disability.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorder, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection, including Secondary Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim for service connection there must be medical evidence of a current disability as established by a medical diagnosis; incurrence or aggravation of a disease or injury in service, established by lay or medical evidence; and a nexus between the in-service injury or disease and the current disability, established by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including hypertension).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In addition, a disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

As with direct service connection, in the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis:  Service Connection for Hypertension, to include as Secondary to Service Connected Diabetes Mellitus

The Veteran's service treatment records include no complaints, diagnoses, or treatments of hypertension.  In his Reports of Medical Examination dated October 1965 (pre-induction) and October 1967 (separation), clinicians found that the Veteran's heart and vascular system were normal.  He had a sitting blood pressure reading of 110/68 (systolic/diastolic) at the October 1965 examination, and 140/78 at the October 1967 examination.

In his Reports of Medical History dated October 1965 and October 1967, the Veteran checked boxes indicating that he did not have, and had never had, high or low blood pressure.

After service, in June 2004, a private clinician diagnosed the Veteran with hypertension.  Later in June 2004, a VA physician also diagnosed the Veteran with hypertension.  In August 2004, a private physician, W.R.C., M.D., again diagnosed the Veteran with hypertension.

The Veteran asserted in his May 2005 claim that his hypertension is secondary to his diabetes.

In a May 2005 Compensation and Pension (C&P) examination of the Veteran's diabetes mellitus, the VA examiner noted that the Veteran "is being treated for hypertension, which was recently diagnosed."  The examiner noted that the Veteran's blood pressure readings have been normal since he began being followed for hypertension at a VA Clinic.  The examiner diagnosed the Veteran with well-controlled essential hypertension, but did not provide an etiological opinion.

In June 2005, the Veteran's private clinician again diagnosed him with hypertension.  A private physician, R.K.M., M.D., diagnosed the Veteran with hypertension in August 2005, and noted that he had been suffering from hypertension for 5 years.  Dr. R.K.M. again diagnosed the Veteran with hypertension in a February 2006 note.

In his August 2005 notice of disagreement, the Veteran asserted that "In your explanation of denial for hypertension, you reference [that I have] no complaints, diagnosis or treatment [of hypertension] in my service medical records.  I am claiming [hypertension] as a secondary service connected condition.  You are correct [in finding that] I [had] none of these things [i.e., neither hypertension nor diabetes] on active duty.  This [hypertension] condition is secondary to my Diabetes Type II....The fact that I have been discharged for over 37 years is totally irrelevant in this circumstance."

VA provided the Veteran with a series of C&P examinations in September 2006, including for his diabetes mellitus and hypertension.  The examiner reviewed the claims file and medical records.  After examining the Veteran, the examiner diagnosed the Veteran with essential hypertension.  Additionally, the examiner noted that the Veteran is not employed, and further found that his hypertension has no effects on his usual daily activities.  The examiner opined that the Veteran's hypertension was not a complication of diabetes, and was less likely than not (less than 50/50 probability) caused by or a result of diabetes mellitus.  As a rationale, the VA examiner explained that "the Veteran has stable renal function.  He was diagnosed with hypertension in 2002 at which time he had pre-diabetes/impaired glucose.  He was not started on oral medications for his diabetes until 2004 and his diabetes remain[s] under good control with a HBCA1C of 5.7%."

Significantly, no etiological opinion is required as to whether the Veteran's service-connected diabetes mellitus aggravated his hypertension, because there is no information or evidence of record which indicates that his hypertension may have been aggravated by his service-connected diabetes mellitus.  38 C.F.R. § 3.159(c)(4).

The Veteran acknowledged in an April 2007 letter that he was diagnosed with high blood pressure before he was diagnosed with type II diabetes.  However, the Veteran noted that he has no family history of high blood pressure.  In his October 2007 substantive appeal, the Veteran cited the August 2005 letter from Dr. R.K.M. to show that he was not put on medication for his diabetes until March 2005.

Because the Veteran's September 2006 VA examinations were conducted by a competent clinician who fully described the functional effects caused by the Veteran's hypertension on his functioning, the Board finds that the Veteran's examination was adequate.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Moreover, the VA examiner considered the Veteran's claims file and medical history in her report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board further finds that the VA examiner's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.  Consequently, the Board assigns considerable probative value to the VA examiner's report.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the September 2006 VA examiner is so qualified, the medical opinion constitutes competent medical evidence.

By contrast, the Veteran has not shown that he is qualified through education, training, or experience to opine that his diagnosed hypertension is etiologically related to his service-connected diabetes mellitus.  38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Furthermore, assuming arguendo that the Veteran were competent to relate his diagnosed hypertension to his service-connected diabetes mellitus, his etiological determination is outweighed by the more probative findings of the September 2006 VA examiner, because her determination is based on greater medical knowledge and experience.  The Board finds that the examiner's knowledge, experience, and rationale outweigh the Veteran's assertion that his hypertension is related to his diabetes mellitus because of the date on which he began taking medication, and the absence of a family history of hypertension.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Therefore, the Board will also consider this claim on a direct basis, to include theories of presumptive service connection.

Service connection for hypertension is not for application on a presumptive basis under the terms of 38 C.F.R. § 3.309(a), relating to chronic diseases.  Under that regulation, service connection for hypertension is to be granted on a presumptive basis if it manifested to a compensable degree within the applicable time limits under §3.307.  Under 38 C.F.R. § 3.307(a)(3), in order to qualify for presumptive service connection, hypertension must have become manifest to a degree of 10 percent or more within 1 year of the date of separation from service.  Pursuant to 38 C.F.R. § 4.104, a 10 percent rating for hypertension applies where diastolic pressure is predominantly 100 or more, or; where systolic pressure is predominantly 160 or more, or; where an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  Because the Veteran does not have a qualifying diagnosis of hypertension within 1 year of separation from service, he is not entitled to presumptive service connection under the provision covering chronic diseases.  38 C.F.R. § 3.309(a).

Service connection for hypertension is also not for application on a presumptive basis under the terms of 38 C.F.R. § 3.309(e), relating to herbicide exposure.  The Veteran is presumed to have been exposed to herbicides in service because he has verified service in Vietnam from November 3, 1966 to October 19, 1967.  However, 38 C.F.R. § 3.309(e) states that, for purposes of that section, the term ischemic heart disease does not include hypertension; moreover, hypertension is not otherwise included on the list of presumptive diseases associated with herbicide exposure.  Consequently, the Veteran is not entitled to presumptive service connection under the provision covering diseases associated with herbicide exposure.  38 C.F.R. § 3.309(e).

Lastly, the Board finds that service connection for hypertension is not warranted on a direct basis.  As noted above, the October 1967 Report of Medical Examination at separation included a clinician's determination that the Veteran's heart and vascular system were normal.  Additionally, in his October 1967 Report of Medical History, the Veteran checked a box indicating that he did not have, and had never had, high or low blood pressure.  Furthermore, the Veteran acknowledged in his August 2005 notice of disagreement that he did not have hypertension while on active duty.  Consequently, service connection is not warranted for hypertension on a direct basis.  Moreover, a VA examination and etiological opinion as to whether the Veteran's hypertension was caused or aggravated in service is not warranted because the information and evidence of record does not establish that the Veteran suffered an event, injury or disease in service; or indicate that the claimed disability or symptoms may be associated with any established event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4).

The Veteran is also not entitled to service connection on the basis of continuity of symptomatology because the evidence of record demonstrates that his symptoms have not been continuous since service.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service connection for hypertension, on either a secondary or direct basis; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.


ORDER

Service connection for hypertension is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


